LEONARD, Judge,
delivered the opinion of the court.
The ordinance under which the defendant was convicted was a lawful exercise of the power given to the local government “ to make such rules, regulations, by-laws and ordinances for the purpose of maintaining the peace, good government and order of the city, and the trade, commerce and manufactures thereof, as they may deem expedient, not repugnant to the constitution and laws of this state.” (City Charter of March 3, 1851, art. 3, sec. 2.) The police regulations of the state upon this subject, to be found in the 34th and 35th sections of *97the 8th article of the act concerning crimes and punishments, have nothing to do with the present proceeding. The general legislature have regulated the subject for the whole state as they deemed proper, and the city government have made such local regulations as they thought fit for the good order and peace of the city. The provisions of the two laws are different, but there is no such inconsistency between them as to annul or in any way affect the provisions of the local law, (St. Louis v. Benton, 11 Mo. 61); and the defendant was subject to both laws and amenable to the penalties they prescribed. The judgment is affirmed.